UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5045



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRANDON RIVERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-85)


Submitted:   November 30, 2006            Decided:   January 25, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. George E. B. Holding, Acting United
States Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brandon Rivers appeals his jury convictions and resulting

sentence for conspiracy to distribute and possess with the intent

to distribute more than five grams of cocaine base, in violation of

21 U.S.C. § 846 and aiding and abetting each other in distributing

a quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1).

Rivers asserts that (1) the trial court erred in refusing his

guilty plea; (2) the trial court erred in denying his Rule 29

motion   for    judgment    of   acquittal;   (3)   his   career   offender

enhancement     was    unconstitutional;    and   (4)   his   sentence   was

unreasonable.     We affirm.

           Rivers contends that the district court erred in refusing

to accept his plea, despite his refusal to admit that he committed

the offense knowingly.           Rivers did not object to the court’s

refusal to accept his guilty plea, so we review for plain error.

United States v. Olano, 507 U.S. 725, 731-32 (1993).            A defendant

has no constitutional right to plead guilty, or to require the

court to accept a plea pursuant to North Carolina v. Alford, 400

U.S. 25 (1969).       Santobello v. New York, 404 U.S. 257, 262 (1971);

Alford, 400 U.S. at 38 n.11.           Rivers’ plea agreement did not

provide for an Alford plea.         Moreover, Rivers never requested or

indicated that he wanted to enter an Alford plea.         Thus, we find no

error in the court’s refusal to accept Rivers’ plea.




                                    - 2 -
             This court reviews the district court’s decision to deny

a Rule 29 motion de novo.        United States v. Smith, 451 F.3d 209,

216 (4th Cir.), cert. denied, 127 S. Ct. 197 (2006).             Where, as

here, the motion was based on a claim of insufficient evidence,

“[t]he verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”        Glasser v. United States, 315 U.S. 60, 80 (1942);

Smith, 451 F.3d at 216.          This court has “defined ‘substantial

evidence’ as ‘evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.’”         Smith, 451 F.3d at

216 (quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc)). This court “must consider circumstantial as well

as direct evidence, and allow the Government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”       United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).     This court “may not weigh the evidence or review the

credibility of the witnesses.”        United States v. Wilson, 118 F.3d

228,   234   (4th    Cir.   1997).   If   evidence   “supports   different,

reasonable interpretations, the jury decides which interpretation

to believe.”     United States v. Murphy, 35 F.3d 143, 148 (4th Cir.

1994).

             We find that Rivers’ argument on appeal amounts to

nothing more than his belief that the government witnesses were not


                                     - 3 -
credible    because    they   were    cooperating   witnesses     testifying

pursuant to plea agreements.           Witness credibility, however, is

solely within the province of the jury and will not be reassessed

on appeal.       See United States v. Saunders, 886 F.2d 56, 60 (4th

Cir. 1989).      As such, we find no error in the court’s denial of

Rivers’ Rule 29 motion.

            We    further   find   Rivers’   contention    that   his   career

offender enhancement is unconstitutional under United States v.

Booker, 543 U.S. 220 (2005), is foreclosed by our decision in

United States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005), in

which we held that, where the facts are undisputed, the application

of the career offender enhancement falls within the exception for

prior convictions.      Accord United States v. Guevara, 408 F.3d 252,

261 (5th Cir. 2005) (“Career offender status is not ‘a sentencing

judge’s determination of a fact other than a prior conviction.’

. . .   Booker explicitly excepts from Sixth Amendment analysis the

third component of the crime of violence determination, the fact of

two prior convictions.”), cert. denied, 126 S. Ct. 1080 (2006); see

also United States v. Harp, 406 F.3d 242, 247 (4th Cir.) (finding

no plain error in the district court’s designation of Harp as a

career offender), cert. denied, 126 S. Ct. 297 (2005).

            Finally,    we will affirm a post-Booker sentence if it is

both    reasonable    and   within   the   statutorily    prescribed    range.

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                 A


                                     - 4 -
sentence within a properly calculated advisory guideline range is

presumptively reasonable.          United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                         This

presumption can only be rebutted by a showing that the sentence is

unreasonable when measured against the factors under 18 U.S.C.

§ 3553(a) (2000).         United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006), pet. for cert. filed, __ U.S.L.W. __ (July 21,

2006)    (No.    06-5439).       Procedurally,      a   district   court     must:

(1) properly calculate the sentencing range; (2) determine whether

a    sentence    within   the    range    adequately    serves   the   §   3553(a)

factors;    (3)    implement      mandatory      statutory    limitations;     and

(4) explain its reasons for selecting the sentence, especially a

sentence outside the range.          Green, 436 F.3d at 455-56.            We find

the record reflects that the district court here adequately and

properly considered all of the sentencing factors.                 We therefore

find Rivers’ sentence was reasonable.

            Accordingly, we affirm Rivers’ convictions and sentence.

We    dispense    with    oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         - 5 -